Denied as Moot and Opinion Filed October 14, 2016




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01074-CV
                                      No. 05-16-01075-CV
                                      No. 05-16-01076-CV
                                      No. 05-16-01077-CV

                           IN RE: LARRY B. JOHNSON, Relator

                 Original Proceeding from the Criminal District Court No. 1
                                   Dallas County, Texas
                    Trial Court Cause Nos. F-08-11151-H, F-08-11221-H,
                              F-09-00661-H, and F-09-00662-H

                             MEMORANDUM OPINION
                         Before Justices Bridges, Myers, and Whitehill
                                 Opinion by Justice Whitehill
       Before the Court is relator’s September 9, 2016 petition for writ of mandamus in which

relator contends the trial court failed to act on his motion for DNA testing. On September 30,

2016, the trial court issued its notification of pro se motion for post-conviction DNA testing and

appointment of counsel in accordance with article 64.02 of the Texas Code of Criminal

Procedure. Therefore, the issues presented in this petition are moot. See In re Williams, 05-12-

00485-CV, 2012 WL 1595080, at *1 (Tex. App.—Dallas May 7, 2012, no pet.). Accordingly, we

DENY relator’s petition for writ of mandamus as moot.


                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE
161074F.P05